NEGATIVE ELECTRODE ACTIVE MATERIAL FOR LITHIUM SECONDARY BATTERY, NEGATIVE ELECTRODE INCLUDING THE SAME, AND LITHIUM ION SECONDARY BATTERY INCLUDING THE NEGATIVE ELECTRODE
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 24, 2019, February 24, 2021 and March 8, 2021 are being considered by the examiner.

Claim Objections
Claims 1, 6 and 12 are objected to because of the following:
In claim 1, if 0<x≤2 is intended to be a limitation, the bracket should be removed.
In claim 6, a preposition “on” appears missing before “an outer surface”; a term such as “has” appears missing before “a plurality of pores inside …”.
In claim 12, an article such as “the” is missing before “carbonaceous material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “the first active material particles comprise a silicon oxide material represented by M-SiOx (0<x≤2) comprising a metal (M)-silicate and silicon oxide” is ambiguous, rendering the claim indefinite. Specifically, i) M-SiOx does not represent a silicon oxide material since it contains M other than silicon oxide; and ii) M-SiOx does not comprise a metal-silicate since it contains only silicon oxide represented by SiOx and a metal represented by M.
In claim 1, the limitation “… as determined by plotting a central value from an experiment obtained by Gaussian fitting of particle size distribution of the second active material particles and a FWMH distribution” is unclear. For instance, whose FWHM? how to understand “plotting a central value”? what’s “and a FWMH (not FWHM?) distribution”? Further, the claim does not define “particle size distribution of the second active material particles” as claimed. Anyway, the limitation is replete with indefiniteness.

In claim 6, the limitation “a diameter of the pores is 2 nm to 1 µm based on the largest pore diameter” makes no sense. Does Applicant intends to claim the largest pore diameter being 2 nm to 1 µm? Why “based on”? The issue applies similarly to claim 13.
Claim 6 recites the limitation "the particles" in “an outer surface of the particles”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the coating layer". There is insufficient antecedent basis for this limitation in the claim.
In claim 13, the “diameter of the pores is 500 or less based on the largest pore diameter” makes no sense, since it is unclear whether/how the diameter of the pores is determined based on the largest pore diameter. In addition, the “500”, without a unit, has no meaning for a diameter. For purposes of examination, this “500” is interpreted as referring to 500 nm, in light of the specification.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 7, the recitation “at least” in “at least one selected from the group …” is not supported by the specification as originally filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Behan et al. (US 20170271651 A1, hereafter Behan) in view of Woo et al. (KR 20140132791 A, hereafter Woo).
Regarding claims 1-4 and 18-19, Behan teaches a negative electrode material comprising:
first active material particles comprising SiOx, where x=0-2, and a metal silicate such as Mg2SiO4 ([0010]); and
second active material particles of a carbonaceous material (e.g., [0068]: carbon).
 µm as claimed, and between 1 µm and 6 µm (claim 18) through routine experimentation.
Behan is silent to a diameter of the second active material particles. However, in the absence of evidence that a particular diameter is significant, a selection of a diameter as claimed would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art. For instance, Woo discloses a carbonaceous material in a negative electrode material has a particle diameter (D50) of 6-18 µm and a particle diameter at FWHM of the size distribution of 9 µm or less (Abstract). It would have been obvious to one of ordinary skill in the art to select a particle diameter (D50) of 6-18 µm (i.e., R=6-18 µm) and a particle diameter at FWHM of 9 µm or less, as taught by Woo, as the size of the second active material particles of Behan, since the selection involves merely ordinary skill in the art.
Further, based on the data shown above, r/R is in the range of about 0.06 to 0.2 (i.e., 1/18 to 1/6), which overlaps 0.4 as claimed in claim 1. R is 6-18 µm, overlapping the range of 15-24 µm as claimed in claim 19. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). The FWHM of 9 µm or less of the second active material particles reads on “the second active material particles has a full width at … (5th para., claim 1)”.

Regarding claim 5, Behan teaches the negative electrode material according to claim 1, wherein each of the first active material particles comprises a plurality of silicon phases including crystalline silicon and the silicon phases are embedded or buried in the silicon oxide material and dispersed or distributed in dot-like shapes (See at least, [0010], [0049] and [0055]: “regions of silicon oxide” and “regions of silicon”). As to “dot-like shapes”, it is noted that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (See MPEP § 2144.04).
Regarding claim 6, Behan teaches the negative electrode material according to claim 1, wherein each of the first active material particles has a plurality of pores inside and on an outer surface of the first active material particle with a pore diameter of about 50 Å to about 1350 Å (See at least [0052]), overlapping the range of 2 nm to 1 µm as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 8, Behan teaches the negative electrode material according to claim 1, wherein the first active material particles and the second active material particles are mixed at a weight ratio of 5:95 to 98:2 ([0068]), overlapping the instantly claimed 1:99 to 30:70. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
claim 9, Behan teaches the negative electrode material according to claim 1, wherein the silicon oxide material is present at about 0.15 wt% to 39.2 wt% (based on data in [0010] and [0068]: 3%×5% to 40%×98%) based on the total weight of the first and the second active material particles. The above range overlaps that as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 10, Behan teaches a negative electrode comprising the negative electrode material according to claim 1 (See “anode” in at least: Title, Abstract and [0002]).
Regarding claim 11, Behan teaches a lithium ion battery comprises a negative electrode comprising the negative electrode material according to claim 10 (See at least [0002]). Further, one of ordinary skill in the art would readily appreciate that the lithium ion battery comprises an electrode assembly comprising the above negative electrode, a positive electrode and a separator interposed between the negative electrode and the positive electrode, since it is general knowledge in the art.
Regarding claim 12, Behan teaches the negative electrode material according to claim 1, wherein the carbonaceous material comprises graphene ([0068]).
Regarding claim 13, Behan teaches the negative electrode material according to claim 6, wherein the diameter of the pores is about 50 Å to about 1350 Å (See at least [0052]), overlapping the range of 2 nm to 1 µm as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
claims 15-17, Behan teaches the negative electrode material according to claim 1, wherein the metal Mg in Mg2SiO4 is about 34 wt% (atom/molecular mass ratio: 24×2/(24×2+28+16×4)=34%). On the other hand, the weight ratio of Mg2SiO4 to the silicon oxide material is about 0 wt% to about 833 wt% (based on data in [0010]: (0%/40% to 25%/3%) wt%)). As such, the metal Mg is present in an amount of about 0 wt% to 283 wt% (0%×34% to 833%×34%) based on 100 wt% of the silicon oxide material, which overlaps the ranges as claimed in claims 15-17. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 18, Behan teaches the negative electrode material according to claim 1, wherein r is 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Behan, as applied to claim 1 above, and further in view of Kim et al. (WO2017052278A1, whose family patent application US 20210313557 A1 is being used for citation purposes, hereafter Kim).
Regarding claim 7, Behan teaches the negative electrode material according to claim 1, wherein the first active material particles have a carbon (e.g., graphite, [0062]) coating layer covering at least a portion of outer surfaces thereof, but is silent to the carbon coating layer being a carbon black as claimed. In the same field of endeavor, Kim discloses that both graphite and carbon black are functional equivalents as a carbon coating layer on particles of silicon-based material ([0084]). It would have been obvious to one of ordinary skill in the art to have used a carbon black as an alternative to the graphite coating layer of Behan, since the substitution of known equivalents for the same purpose is prima facie obvious. See MPEP § 2144.06.
claim 14, Behan in view of Kim teaches the negative electrode material according to claim 7, wherein a thickness of the coating layer is from about 1 nm to about 5 µm ([0020]), overlapping the claimed range of 10 to 150 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727